Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a fluid bladder actuator as claimed in claim 1, does not reasonably provide enablement for a fluid bladder attached anywhere in the tracking device as allowed by claim 20.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "fluidic" in line 2.  It is unclear what fluidic refers to. It appears it may be a typographical error and the word should be actuator.
Claim 20 is disjointed and the structure is not laid out in such a manner as to understand which structure is connected to which structure.
Claim Interpretation
Claim 19, the word fluidic is interpreted as actuator.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Almy et al. (US 2017/0163208).
Regarding claim 12, Almy discloses a solar tracker system (see abstract) comprising: 
one or more tracker rotation control systems that include: 
a first curved gear plate (10, 11) (para [0032]); and 
a first locking element (pawl 20) configured to lock the solar tracker system in a first configuration (para [0032]-[0037]).

Regarding claim 13, Almy discloses a solar tracker system of claim 12, further comprising: a second locking element (second pawl 20) opposing the first locking element (shown in figs. 2-5), the second locking element configured to lock the solar tracker system in the first configuration (see para [0032]-[0037]). 
Almy does not disclose a second curved gear plate opposing the first curved gear plate. 
The court has held it would be obvious to a person having ordinary skill in the art to provide a duplicate (second) gear plate as mere duplication has no patentable significance. Such a duplicate would oppose the first curved gear plate.

Regarding claim 14, Almy discloses a solar tracker system of claim 12, wherein the first locking element comprises a two-way latch assembly (i.e. pawls 20) (para [0032]-[0037]).

Regarding claim 15, Almy discloses a solar tracker system of claim 14, wherein the first curved gear plate comprises a latch bar (shown in figs. 4 and 5, connected to pawl 20 through solenoid 31, no identifier) (see paragraph [0035]) configured to rotatably engage (shown in the figure) the two-way latch assembly on a first and second opposing side of the two-way latch assembly.
The court has held drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). See MPEP §2121.

Regarding claim 19, Almy discloses a solar tracker system of claim 12, further comprising one or more actuators defining a first axis of rotation, the one or more actuators comprising: a first actuator, and a second actuator disposed antagonistically to the first actuator (solenoids 31) (see para [0032]-[0040]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Almy as applied to claim 12 above, and further in view of Betts et al. (US 2019/03725120) (published one year before (US Provision application 63/127803) which contains the subject matter of claim 20.
Regarding claim 20, Almy discloses a solar tracker system of claim 12, but does not disclose the system further comprising: a fluid source; a first set of fluid lines fluidically coupled to a first inflatable bladder and the fluid source; a second set of fluid lines fluidically coupled to a second inflatable bladder and the fluid source; and a third set of fluid lines fluidically coupled to the one or more tracker rotation control systems and the fluid source.
Betts discloses a fluid source; a first set of fluid lines fluidically coupled to a first inflatable bladder and the fluid source; a second set of fluid lines fluidically coupled to a second inflatable bladder and the fluid source; and a third set of fluid lines fluidically coupled to the one or more tracker rotation control systems and the fluid source (see fig. 3, para [0032]-[0039]).
The court has held it would be obvious to a person having ordinary skill in the art to modify the system of Almy by applying the known technique of Betts to a known device Almy. See MPEP § 2143. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398,413, 82 USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143).

Allowable Subject Matter
Claims 1-11 would be allowable is formal matters were addressed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721